DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 07/12/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a printing apparatus with a second irradiation unit provided on another side, in the main scanning direction, of the reference region, wherein at least one of the first irradiation unit and the second irradiation unit is configured to perform irradiation at an irradiation position different from a directly-below irradiation position, the directly-below irradiation position being a irradiation position when irradiation is performed directly below, when a distance between a center of the reference region and a center of the irradiation position of the first irradiation unit is a first distance, a distance between the center of the reference region and a center of the irradiation position of the second irradiation unit is a second distance, a distance between the center of the reference region and a center of the directly- below irradiation position of the first irradiation unit is a third distance, and a distance between the center of the reference region and a center of the directly-below irradiation position of the second irradiation unit is a fourth distance, the nozzle row, the first irradiation unit, and the second irradiation unit are provided so that the third distance and the fourth distance are different from each other, and the first irradiation unit and the second irradiation unit are configured to perform irradiation so that the following condition is satisfied: |the first distance - the second distance| < |the third distance - the fourth distance|.. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 7 is that applicant's claimed invention includes a printing method with a second irradiation unit provided on another side, in the main scanning direction, of the reference region, wherein at least one of the first irradiation unit and the second irradiation unit is configured to perform irradiation at an irradiation position different from a directly-below irradiation position, the directly-below irradiation position being a irradiation position when irradiation is performed directly below, when a distance between a center of the reference region and a center of an irradiation position of the first irradiation unit is a first distance, a distance between the center of the reference region and a center of an irradiation position of the second irradiation unit is a second distance, a distance between the center of the reference region and a center of the directly- below irradiation position of the first irradiation unit is a third distance, and a distance between the center of the reference region and a center of the directly-below irradiation position of the second irradiation unit is a fourth distance, the nozzle row, the first irradiation unit, and the second irradiation unit are provided so that the third distance and the fourth distance are different from each other, and the printing method comprises a first irradiation unit lighting step for lighting up the first irradiation unit and a second irradiation unit lighting step for lighting up the second irradiation unit so that the following condition is satisfied: |the first distance - the second distance| < |the third distance - the fourth distance|.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20180207956 to Mezaki discloses a liquid discharge apparatus includes a liquid discharge head to discharge liquid to a medium to form liquid surface on the medium and an irradiator to radiate active energy rays onto the liquid surface. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853